DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 1/6/2021 (“Jan. Resp.”). In the Jan. Resp., claims 1-4, 6-15, 17-25, and 27-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The previously presented claim objections are withdrawn in light of the claim amendments submitted with the Jan. Resp.

The previously presented claim rejections under 35 U.S.C. §§ 102(a)(1) and 103 are withdrawn in light of the claim amendments and corresponding arguments to independent claims 1, 12, 21, and 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10-13, 21-23, 31, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by newly cited U.S. Pat. Appl. Publ’n No. 2018/0097606, to Toledano et al. (“Toledano”).

Regarding claim 12, Toledano teaches:
An apparatus for wireless communications (Toledano, Figs. 1, 21, UE 20, ¶¶ [0003], [0106]), comprising: 
a receiver (Toledano, Figs. 1, 21, at least the transceiver 308 can receive, ¶ [0106]) configured to receive an indication of a plurality of acknowledgment parameters to be used for acknowledging a bundled transmission comprising a plurality of instances of a data channel received across a plurality of subframes (Toledano, Fig. 9, ¶¶ [0047-0048], [0064], [0078-0079], any of M1-M8 is control information received with parameters indicating the configuration of the acknowledgement procedure for data received in any of D1-D8); and 
a transmitter configured to acknowledge the bundled transmission in a single uplink subframe in accordance with the plurality of acknowledgement parameters (Toledano, Fig. 9, ¶¶ [0064], [0078-0079]), wherein: 
the plurality of acknowledgement parameters comprises a first acknowledgment parameter that conveys a size of the bundled transmission (Toledano, Fig. 8, ¶¶ [0049-0051], [0078-0079]);
the plurality of acknowledgement parameters comprises a first delay parameter that conveys a first amount of time for the UE to delay acknowledging a first data transmission in a first data channel instance of the bundled transmission after receiving the first data transmission; and the plurality of acknowledgement parameters comprises a second delay parameter that conveys a second amount of time for the UE to delay acknowledging a second data transmission in a second data channel instance of the bundled transmission after receiving the second data transmission, wherein the second amount of time is different than the first amount of time by an amount to have the UE send an acknowledgement of the first data transmission of the bundled transmission with an acknowledgement of the second data (Toledano, ¶¶ [0049-0063], there are a variety of ways in which the delay for each subframe may be determined, including explicit signaling in which a parameter indicates the delay relative to the data subframe, and the acknowledgements for each bundled data subframe are sent in the same uplink subframe indicated by the delay parameters, such as an offset).

Regarding claim 1, there is recited a method for wireless communication by a user equipment (UE) with steps that are virtually identical to the functions performed by the apparatus of claim 12. As a result, claim 1 is rejected as anticipated by Toledano under section 102(a)(1) for the same reasons as presented in above in the rejection of claim 12.

Regarding claims 2 and 13, which depend from claims 1 and 12, respectively, Toledano further teaches “acknowledging the bundled transmission in the single uplink subframe comprises sending an acknowledgment or a negative acknowledgment for the plurality of instances of the data channel received across the plurality of subframes in the single uplink subframe,” as recited in claim 2, and “the transmitter is configured to acknowledge the bundled transmission in the single uplink subframe by sending an acknowledgment or a negative acknowledgment for the plurality of instances of the data channel received across the plurality of subframes in the single uplink subframe,” as recited in claim 13. Toledano, Fig. 9, ¶ [0064].

Regarding claim 10, which depends from claim 1, Toledano further teaches “the size of the bundled transmission conveyed by the first acknowledgement parameter is two, three, or four instances of the data channel.” Toledano, Figs. 8, 9, ¶¶ [0063-0064].

Regarding claim 11, which depends from claim 1, Toledano further teaches “a maximum size of the bundled transmission is four instances of the data channel.” Toledano, Figs. 8, 9, ¶¶ [0063-0064].

Regarding claim 22, Toledano teaches:
An apparatus for wireless communication by a base station (BS) (Toledano, Fig. 1, base station 10, ¶ [0003]), comprising: 
at least one processor (Toledano, Fig. 21, ¶ [0106], shows and describes a UE with a processor, while Toledano does not expressly define the internal components of the base station 10, it is both inherent and implied that the base station 10 has a processor if for no other reason than the base station 10 must have one to communicate and process data from/to the UE) configured to determine a plurality of acknowledgement parameters to be used for acknowledging a bundled transmission comprising a plurality of instances of a data channel across a plurality of subframes, such that an acknowledgment or negative acknowledgement for the plurality of instances of the data channel across the plurality of subframes is sent on a single uplink subframe (Toledano, Fig. 9, ¶¶ [0047-0048], [0064], [0078-0079], any of M1-M8 is control information received with parameters indicating the configuration of the acknowledgement procedure for data received in any of D1-D8); 
a transmitter (Toledano, Fig. 1, the base station 10 communicates with the UE 20, thus, it has a transmitter, ¶ [0003]) configured to signal an indication of the plurality of acknowledgement parameters to a user equipment (UE) (Toledano, Fig. 9, ¶¶ [0047-0048], [0064], [0078-0079]), wherein: 
the plurality of acknowledgement parameters comprises a first acknowledgment parameter that conveys a size of the bundled transmission (Toledano, Fig. 8, ¶¶ [0049-0051], [0078-0079]);
the plurality of acknowledgement parameters comprises a first delay parameter that conveys a first amount of time for the UE to delay acknowledging a first data transmission in a (Toledano, ¶¶ [0049-0063], there are a variety of ways in which the delay for each subframe may be determined, including explicit signaling in which a parameter indicates the delay relative to the data subframe, and the acknowledgements for each bundled data subframe are sent in the same uplink subframe indicated by the delay parameters, such as an offset); and 
a memory coupled to the at least one processor (Toledano, Fig. 21, ¶ [0106], shows and describes a UE with a memory, while Toledano does not expressly define the internal components of the base station 10, it is both inherent and implied that the base station 10 has a memory if for no other reason than the base station 10 must have one to communicate and process data from/to the UE).

Regarding claim 21, there is recited a method for wireless communication by a base station (BS) with steps that are virtually identical to the functions performed by the apparatus of claim 22. As a result, claim 21 is rejected as anticipated by Toledano under section 102(a)(1) for the same reasons as presented in above in the rejection of claim 22.

Regarding claim 23, which depends from claim 22, Toledano further teaches that the base station further comprises “a receiver configured to receive, via the single uplink subframe, the acknowledgment or the negative acknowledgment for the plurality of instances of the data channel across the plurality of subframes.” Toledano, Fig. 1, the base station 10 communicates with the UE 20, thus, it has a receiver, ¶ [0003]; Fig. 9, ¶ [0064], shows sending an ACK in the single subframe.

Regarding claim 31, which depends from claim 22, Toledano further teaches “the size of the bundled transmission conveyed by the first acknowledgement parameter is two, three, or four instances of the data channel.” Toledano, Figs. 8, 9, ¶¶ [0063-0064].

Regarding claim 32, which depends from claim 32, Toledano further teaches “a maximum size of the bundled transmission is four instances of the data channel.” Toledano, Figs. 8, 9, ¶¶ [0063-0064].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3, 4, 14, 15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Toledano in view of previously applied and applicant-cited U.S. Pat. Appl. Publ’n No. 2009/0241004, to Ahn et al. (“Ahn”), both of which are in the same field of endeavor as the claimed invention.

Regarding claims 3 and 14, which depend from claims 2 and 13, respectively, Toledano does not teach the additionally recited limitation. Ahn remedies this and teaches “the transmitter is configured to send the acknowledgment if the first acknowledgment parameter conveys a correct amount of the Ahn, ¶ [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending an acknowledgement if there are a correct amount of subframes, as in Ahn, with the system of Toledano to detect a failure of receiving transmitted data, and thus, take appropriate mitigating actions. See Ahn, ¶¶ [0006-0008], [0087], [0096].

Regarding claims 4 and 15, which depend from claims 2 and 13, respectively, Toledano does not teach the additionally recited limitations. Ahn remedies this and teaches “the transmitter is configured to send the negative acknowledgment if the first acknowledgment parameter conveys an incorrect amount of the plurality of subframes,” as recited in claim 15 and similarly in claim 4. Ahn, ¶ [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending an negative acknowledgement if there are an incorrect amount of subframes, as in Ahn, with the system of Toledano to detect a failure of receiving transmitted data, and thus, take appropriate mitigating actions. See Ahn, ¶¶ [0006-0008], [0087], [0096].

Regarding claim 24, which depends from claim 23, Toledano does not teach the additionally recited limitations. Ahn remedies this and teaches “the acknowledgment is received in response to the first acknowledgment parameter conveying a correct amount of the plurality of subframes.” Ahn, ¶ [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending an acknowledgement if there are a correct amount of subframes, as in Ahn, with the system of Toledano to detect a failure of receiving transmitted data, and thus, take appropriate mitigating actions. See Ahn, ¶¶ [0006-0008], [0087], [0096].

Regarding claim 25, which depends from claim 23, Toledano does not teach the additionally recited limitations. Ahn remedies this and teaches “the negative acknowledgment is received in response to the first acknowledgment parameter conveying an incorrect amount of the plurality of subframes.” Ahn, ¶ [0096]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending an negative acknowledgement if there are an incorrect amount of subframes, as in Ahn, with the system of Toledano to detect a failure of receiving transmitted data, and thus, take appropriate mitigating actions. See Ahn, ¶¶ [0006-0008], [0087], [0096].

Claims 6-9, 17-20, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Toledano and in further view of previously applied U.S. Pat. Appl. Publ’n No. 2018/0123744, to Nogami et al. (“Nogami”), both of which are in the same field of allocation and transmission of control information between a base station and mobile terminal as the claimed invention.

Regarding claims 6, 17, and 27, which depend from claims 1, 12, and 22, respectively, Toledano does not teach the additionally recited limitations. Nogami remedies this and teaches “the amount of time is conveyed in a number of subframes.” Nogami, ¶ [0266]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogami with the system of Toledano to help establish a timing relationship between an uplink grant and transmitting uplink information, including control information, such as ACKs. See Nogami, ¶¶ [0155], [0262].

Regarding claims 7, 18, and 28, which depend from claims 1, 12, and 22, respectively, Toledano does not teach the additionally recited limitations. Nogami remedies this and teaches “the second Nogami, ¶ [0266]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogami with the system of Toledano to help establish a timing relationship between an uplink grant and transmitting uplink information, including control information, such as ACKs. See Nogami, ¶¶ [0155], [0262].

Regarding claims 8, 19, and 29, which depend from claims 1, 12, and 22, respectively, Toledano does not teach the additionally recited limitations. Nogami remedies this and teaches “the second acknowledgement parameter conveys an amount of time in a plurality of different ranges of delay values.” Nogami, ¶ [0266]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogami with the system of Toledano to help establish a timing relationship between an uplink grant and transmitting uplink information, including control information, such as ACKs. See Nogami, ¶¶ [0155], [0262].

Regarding claims 9, 20, and 30, which depend from claims 1, 12, and 22, respectively, Toledano further teaches “the data channel comprises a physical downlink shared channel (PDSCH)”. Toledano, Fig. 9, ¶¶ [0048], [0061], [0064]. Nogami further teaches “the control information associated with at least one of the plurality of acknowledgement parameters is included within a machine type communication physical downlink control channel (MPDCCH)”. Nogami, ¶ [0478], Listing 1, an MPDCCH may be used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nogami with the system of Toledano to help communicate communication information in a control channel. Id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2019/0319751 and World Intellectual Property Organization International Publication Nos. WO 2018/145074 and WO 2017/099835 each describe bundled acknowledgement transmission.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413